UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-1060



L. RUTHER,

                                               Plaintiff - Appellant,

          versus


MARK SIMMONS; WEICHERT REALTY,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:06-cv-00840)


Submitted:   April 19, 2007                 Decided:   April 24, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence Ruther, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Lawrence   Ruther    appeals   the   district   court’s   order

dismissing his civil action for failure to state a claim under 28

U.S.C. § 1915(e)(2)(B)(ii) (2000). We have reviewed the record and

find no reversible error.     Accordingly, we deny Ruther’s motion to

proceed in forma pauperis and dismiss for the reasons stated by the

district court.   Ruther v. Simmons, No. 3:06-cv-00840 (E.D. Va.

Dec. 22, 2006).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                              DISMISSED




                                 - 2 -